Citation Nr: 1454085	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-14 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for condyloma accuminata.

3.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  In a statement received in May 2012, as well as in his July 2012 notice of disagreement and in his February 2013 substantive appeal, the Veteran asserted that this disability is secondary to his service-connected disabilities, and specifically his right, fifth metacarpal osteoarthritis.  The Veteran has not been afforded a VA examination for this disability.  The claim is remanded for that purpose.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks compensable ratings for his service-connected condyloma accuminata and erectile dysfunction.  He was last afforded a VA examination for his skin disorder in March 2009 and for his erectile dysfunction in March 2010.  In statements received from the Veteran in June 2010, June 2012, and in March 2013, he asserted that these disabilities had worsened in severity.  In light of the state of the record, the claim is remanded for an examination to assess the current degree of disability of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997). 

The Veteran also indicated that he continues to receive treatment for these disabilities at the Houston, Texas, VA medical center (VAMC).  The claims file contains VA treatment records that are current only as of May 2012.  Thus, on remand the file must be updated to include VA treatment records since May 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since May 2012.  If these records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination of his hypertension by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension had onset in service; is otherwise related to his active service; or, had onset within one year of discharge.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that hypertension is caused by or aggravated by any of the Veteran's service-connected disabilities (which are erectile dysfunction; osteoarthritis, status post fractured fifth metacarpal traumatic injury; and condyloma accuminata).

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  IF aggravation is found, the examiner is asked to determine a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  Schedule the Veteran for a VA examination(s) to evaluate the current degree of disability of his service-connected erectile dysfunction and condyloma accuminata.  The entire claim file, to include all electronic files, must be reviewed by the examiner(s).  All appropriate diagnostic testing must be conducted.  All complaints, pertinent symptomatology and clinical findings must be reported in detail.  

With respect to the skin disorder, the examiner should indicate the percentage of the Veteran's entire body that is affected by his condyloma accuminata, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for condyloma accuminata, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration (in weeks) of such therapy during a 12-month period.

A rationale or explanation must be given for all opinions expressed.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



